DETAILED ACTION
This Office action is in response to the amendment filed on 07/18/2022. Claims 1-3, 5-16, and 18-20 are pending. Claims 4 and 17 have been cancelled. 

The previous objection of the drawing is withdrawn in light of Applicant’s cancellation of claims 4 and 17.

Response to Arguments
Applicant’s arguments with respect to Biec's effective filing date have been fully considered and are persuasive. The rejections of 01/18/2022 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorton US20140033640 in view of Hoffmann US8429879.
Claim 1 and 14. Gorton discloses a tile leveling device (10) comprising: a body (30) defining an opening (34), the body having a front and a rear (Fig.1); a base (denoted 12) orthogonally coupled to the body (Fig.1), at least one breakaway (27) section defined along the body at the base (Fig.4); and a wedge device (50) comprising: a backstop member, and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the opening.
Hoffman discloses a base (1600) having spaced first, second, third, and fourth bars (1612) extending transversely from the body (inserted in 1620, see Fig.10), the spaced first and second bars extending to the front and outward of the body and the spaced third and fourth bars extending to the rear and outward of the body (Fig.16); each of the spaced first, second, third, and fourth bars tapering from a thick end proximate and subjacent to the body to a thin end having an edge (Fig.16); a first notch formed between the spaced first and second bars (Fig.16); a second notch formed between the spaced third and fourth bars (Fig.16). ). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Gorton with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Gorton.

Claim 2, 3, 15, and 16. Gorton as modified discloses the first, second, third, and fourth bars are taper to define four points of contact for two, three, and four tiles and tapered upwards in an arcuate fashion to define respective points of contacts (Fig.16 of Hoffmann)

Claim 5. Gorton as modified discloses the body further comprises a spacer extending transversely from the front and rear of the body, the spacer configured to position a first tile and a second tile a predetermined distance apart (thickness of the stem - Fig.2).

Claim 6 and 18. Gorton as modified discloses the at least one breakaway section is frangible and, upon breaking, separates the body from the base [0035].

Claim 7 and 19 Gorton as modified discloses the base further comprises an I-shaped base (Fig.16 of Hoffmann).

Claim 8. Gorton as modified discloses the I-shaped base is intersected by a crossbar located between the spaced first and third bars (Fig.17).

Claim 9. Gorton as modified discloses the I-shaped base is intersected by a crossbar located between the spaced second and fourth bars (Fig.17).

Claim 11. Gorton as modified discloses the body further comprises an inverted U-shaped body (Fig.1).

Claim 12. Gorton as modified discloses the body further comprises an inverted U-shaped body defining an open window (34) between first and second stems (20) of the inverted U-shaped body.

Claim 13. Gorton as modified discloses the at least one breakaway section (21) further comprises first and second breakaway sections defined along the respective first and second stems of the inverted U- shaped body (shown in Fig.1).
Claim 20. Gorton discloses a tile leveling device (10) comprising: an inverted U-shaped body (30) defining an opening (34), the inverted U-shaped body having a front and a rear, the inverted U-shaped body defining the opening between first and second stems (20) of the inverted U-shaped body (Fig.1) and base orthogonally coupled to the inverted U-shaped body (as shown in Fig.1), and first and second breakaway sections (21) defined along the respective first and second stems of the inverted U-shaped body (Fig.1).
Hoffman discloses a base (1600) having spaced first, second, third, and fourth bars (1614) extending transversely from the body (inserted in 1620, see Fig.10); each of the spaced first, second, third, and fourth bars tapering from a thick end proximate and subjacent to the body to a thin end having an edge (see Fig.16); a first notch (between 1614) formed between the spaced first and second bars; and a second notch (between 1614) formed between the spaced third and fourth bars (Fig.16). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Gorton with that of Hoffmann such that the spaced first and second bars extending to the front and outward of the body and the spaced third and fourth bars extending to the rear and outward of the body with the motivation of providing a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Gorton.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorton US20140033640 and Hoffmann US8429879. as applied to claim 1 above, and further in view of Doda US20080236094.
Claim 10. Gorton as modified fails to disclose the wedge member further comprises teeth along the tapered surface, the teeth latch onto an upper edge of the opening. Doda discloses a tile leveling system with a wedge (112) comprising teeth (26) along a tapered surface (28), the teeth latch onto an upper edge of an opening (18) of a body (Fig.1). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the wedge of Gorton with the teeth of Doda for the teeth to latch on to the upper edge of the opening when the wedge is inserted into the opening, thereby preventing the wedge from inadvertently slipping out of the opening as taught by Doda

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633